ORDER

PER CURIAM.
Carolyn Reid Bond (‘Wife”) appeals from a judgment modifying her decree of dissolution with Christopher Samuel Bond (“Husband”). The trial court increased Wife’s maintenance from $1,800 to $3,000 per month and awarded her partial attor*284ney’s fees of $4,500. Wife asserts the trial court erred in four respects: (1) its award of maintenance was insufficient; (2) the maintenance award should have been ordered to increase again when child support was scheduled to end; (3) the trial court failed to award retroactive maintenance to her; and (4) the trial court’s award of partial attorney’s fees to her was insufficient. We find no error and affirm.